                                    IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                            CHARLOTTE DIVISION
                                   CIVIL ACTION NO. 3:20-CV-00382-MOC-DSC


                CHURCH EKKLASIA SOZO INC. et. al., )
                                                   )
                                                   )
                           Plaintiffs,             )
                                                   )                               ORDER
                v.                                 )
                                                   )
                CVS HEALTH CORPORATION et. al.     )
                                                   )
                                                   )
                          Defendants.              )



                       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

              Affidavit [for Jonathan W. Garlough]” (document #7) filed September 11, 2020. For the reasons

              set forth therein, the Motion will be granted.


                       The Clerk is directed to send copies of this Order to counsel for the parties and to the

              Honorable Max O. Cogburn, Jr.


                       SO ORDERED.


Signed: September 15, 2020




                      Case 3:20-cv-00382-MOC-DSC Document 8 Filed 09/15/20 Page 1 of 1
